UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 Commission File Number: 333-106247 Remote Knowledge, Inc. (Exact name of small business issuer as specified in its charter) Delaware 74-1664837 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification number) 3657 Briarpark Drive, Suite 100, Houston, Texas 77042 (Address of Principal Executive offices)(Zip Code) Issuer’s telephone number: (281) 599-4800 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T There were 16,703,920 shares of common stock, $.001 par value per share, outstanding as of September 30, 2007. Transitional Small Business Format (check one); Yes £ No T 1 Remote Knowledge, Inc. INDEX TO QUARTERLY REPORT ON FORM 10-QSB Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 14 PART II Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 6. Exhibits 16 2 Index PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Imminent receipt of funds is necessary for the Company to remain in business. As stated in our previous 10-QSB, financing for several million dollars was required before the end of August for the Company to remain in business. We have not been able to obtain such financing. However, we have obtained several short term loans totaling $490,000 which along with deferring vendor invoices and some payroll have enabled the Company to survive. These invoices and payroll remain unpaid. We continue with our efforts to obtain this financing, but if it is not completed immediately and receipt of funds necessary to pay the unpaid vendor invoices and payroll is not imminent the Company will be forced to cease operations and close. The accompanying balance sheet of Remote Knowledge, Inc. as of September 30, 2007 and the related statements of operations and statement of cash flows for the three and nine month periods then ended have not been reviewed. The Company does not currently have the funds available to pay our auditor to perform the review. 3 Index Remote Knowledge, Inc. (A Development Stage Enterprise) Condensed Balance Sheet (Not Reviewed) September30, 2007 ASSETS Current Assets Cash $ 372 Accounts receivable 4,055 Other receivables 166,303 Prepaid and other current assets 86,258 Total current assets 256,988 Property and Equipment, net 245,773 Other noncurrent assets, net 49,878 Total assets $ 552,639 LIABILITIES AND SHAREHOLDERS’ DEFICIT Current Liabilities: Accounts payable – trade $ 473,126 Accrued expenses 2,528,141 Deferred revenue 53,322 Payable to shareholder 127,926 Shareholder advances 1,679,500 Notes payable - related party – net of discount of $52,844 1,279,656 Notes payable – net of discount of $37,280 1,955,812 Total current liabilities 8,090,662 Notes payable – related party - long-term, net of discount of $1,232,970 2,712,030 Total liabilities 10,802,692 Shareholders’ Deficit: Preferred stock — series A, $.001 par value; 15,000 shares authorized; 4,274 shares issued and outstanding 4 Preferred stock — series B, $.001 par value; 20,000 shares authorized; 6,254 shares issued and outstanding 6 Common stock, $.001 par value; 150,000,000 shares authorized; 16,703,920 shares issued and outstanding 16,704 Additional paid-in capital 64,891,607 Deferred compensation — Subscriptions receivable (45,000 ) Accumulated deficit (10,234,380 ) Deficit accumulated during development stage (64,878,994 ) Total shareholders’ deficit (10,250,053 ) Total liabilities and shareholders’ deficit $ 552,639 The accompanying notes are an integral part of these financial statements. 4 Index Remote Knowledge, Inc. (A Development Stage Enterprise) (Not Reviewed) Condensed Statements of Operations Three-Month Periods Ended Nine-Month Periods Ended Period From January1, 2001 (inception of development stage) September 30, September 30, September 30, September 30, to September 30, 2007 2006 2007 2006 2007 Revenues $ 3,151 $ 7,150 $ 9,297 $ 31,461 $ 91,861 Cost of Goods Sold — 9,765 — 31,173 76,033 Gross Profit 3,151 (2,615 ) 9,297 288 15,828 Operating Costs and Expenses: — 4,169,146 Advisory services Research and development 204,412 148,761 637,213 429,261 6,829,526 Loss on impairment of assets — — — 14,672 2,284,164 Professional fees 25,747 51,371 229,696 323,674 3,109,704 Advertising and promotion fees — 38,200 2,354 168,076 1,660,464 General and administrative expenses 729,880 741,089 2,150,655 3,411,822 20,958,041 Total operating costs and expenses 960,039 979,421 3,019,918 4,347,505 39,011,045 Loss from Operations (956,888 ) (982,036 ) (3,010,621 ) (4,347,217 ) (38,995,217 ) Other Expense (Income): Interest expense 709,035 551,221 1,675,838 1,673,516 7,996,134 Amortization of deferred financing costs — 1,188,432 Interest income — (27,420 ) Other income — (3,806 ) (567 ) (14,195 ) (21,919 ) Other expense — 12,698 Debt forgiveness (627 ) (6,766 ) (627 ) (317,573 ) (1,709,018 ) Total other expense 708,408 540,649 1,674,644 1,341,748 7,438,907 Net Loss (1,665,296 ) (1,522,685 ) (4,685,265 ) (5,688,965 ) (46,434,124 ) (Continued) The accompanying notes are an integral part of these financial statements. 5 Index Remote Knowledge, Inc. (A Development Stage Enterprise)(Not Reviewed) Condensed Statements of Operations (continued) Three-Month Periods Ended Nine-Month Periods Ended Period From January1, 2001 (Inception of Development Stage) September30, September30, September30, September30, to September30, 2007 2006 2007 2006 2007 Effective Dividend from Amortization of Discount Related to Beneficial Conversion of Mandatorily Redeemable Series A Preferred Stock — (5,554,000 ) Warrants Issued for Release of Redemption Provision of Series A Preferred Stock — (1,291,912 ) Effective Dividend from Amortization of Discount Related to Beneficial Conversion of Series B Preferred Stock and Warrants — (25,730 ) (100,000 ) (37,422 ) (11,598,958 ) Net Loss Attributable to Common Shares $ (1,665,296 ) $ (1,584,415 ) $ (4,785,265 ) $ (5,726,387 ) $ (64,878,994 ) Net Loss Per Share: Basic and Diluted $ (.10 ) $ (.11 ) $ (.30 ) $ (.41 ) $ (7.88 ) Number of Shares Used in Calculating Net Loss Per Share: Basic and Diluted 16,428,868 14,596,120 15,887,773 14,054,317 8,228,454 The accompanying notes are an integral part of these financial statements. 6 Index Remote Knowledge, Inc. (A Development Stage Enterprise)Condensed Statements of Cash Flows (Not Reviewed) NINE-MONTH PERIODS ENDED Period FromJanuary1, 2001 (inception of development stage) to September30, September30, September30, 2007 2006 2007 Cash Flows From Operating Activities: Net loss $ (4,685,265 ) $ (5,688,965 ) $ (46,434,124 ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of debt discount and discount related to beneficial conversion of convertible debt 1,351,053 1,360,594 6,294,303 Depreciation 163,970 184,390 1,095,452 Loss on impairment of fixed assets — — 1,564,282 Amortization of deferred financing costs 2,070 — 1,190,502 Equity issued for services and interest 328,394 1,636,343 10,114,006 Provision for loss on inventory — 14,672 758,918 Debt forgiveness — (317,573 ) (1,708,391 ) Charge off of receivables — — 446,414 Changes in assets and liabilities: Accounts receivable 660 (925 ) (4,055 ) Inventory — 48,903 (836,393 ) Other receivables (166,303 ) — (166,303 ) Prepaid and other current assets 88 (3,909 ) (53,762 ) Other noncurrent assets (51,948 ) — (51,948 ) Accounts payable – trade 228,150 (300,602 ) 1,354,662 Accrued expenses 345,723 (189,415 ) 1,848,015 Deferred revenue 53,322 — 53,322 Related party payable — — 399,259 Net cash used in operating activities (2,436,907 ) (3,256,487 ) (24,142,662 ) Cash Flows From Investing Activities: Additions of fixed assets (22,256 ) (72,178 ) (1,033,979 ) Related party receivable — — (300,000 ) Net cash used in investing activities (22,256 ) (72,178 ) (1,333,979 ) Cash Flows From Financing Activities: Payments of notes payable (43,756 ) (1,096,580 ) (3,439,350 ) Capital contributions — — 27,900 Proceeds from SMH note payable — — 1,500,000 Proceeds from short term note payable 950,000 2,950,000 4,485,000 Proceeds from sale of common stock — — 903,800 Proceeds from other notes payable 124,208 62,710 3,482,949 Proceeds from advance from related party 4,500 — 4,500 Net proceeds from sale of mandatory redeemable preferred stock — — 5,040,033 Net proceeds from sale of series B preferred stock with warrants — 145,000 7,114,073 Net proceeds from related party note payable 905,000 1,270,000 6,325,000 Net cash provided by financing activities 1,939,952 3,331,130 25,443,905 Net Change in Cash and Cash Equivalents (519,211 ) 2,465 (32,736 ) Cash and Cash Equivalents, beginning of period 519,583 4,991 33,108 Cash and Cash Equivalents, end of period $ 372 $ 7,456 $ 372 (Continued) The accompanying notes are an integral part of these financial statements. 7 Index Remote Knowledge, Inc. (A Development Stage Enterprise)Condensed Statements of Cash Flows (continued) (Not Reviewed) NINE-MONTH PERIODS ENDED Period From January1, 2001 (inception of development stage) to September30, September30, September30, 2007 2006 2007 Non-Cash Transactions: Issuance of common stock for related party debt $ — $ — $ 888,832 Issuance of common stock for debt $ — $ — $ 1,157,114 Issuance of common stock for assets $ — $ — $ 8,000 Conversion of accounts payable to notes payable $ — $ — $ 766,484 Conversion of notes payable and other debt to equity $ 100,000 $ — $ 4,301,000 Contribution of capital by shareholders for financing costs $ — $ — $ 1,188,432 Issuance of common stock (86,710 shares; 0 shares; and 1,694,179 shares, respectively) upon conversion of Series A preferred stock $ 86 $ — $ 1,694 Issuance of common stock (466,670 shares; 1,473,332 shares; and 7,200,670 shares, respectively) upon conversion of Series B preferred stock $ 467 $ 1,473 $ 7,201 Issuance of common stock upon conversion of mandatorily redeemable preferred stock classified as debt $ — $ — $ 20,000 Reclassification of mandatory redeemable preferred stock to equity $ — $ — $ 5,534,000 Discount related to beneficial conversion of mandatory redeemable Series A preferred stock $ — $ — $ 5,554,000 Warrants issued for release of redemption provision of Series A preferred stock $ — $ — $ 1,291,912 Discount related to beneficial conversion of Series B preferred stock and warrants $ 100,000 $ 37,422 $ 11,598,958 Reclassification of demo units from inventory to property and equipment $ — $ — $ 77,475 Discount related to notes payable $ 471,085 $ 2,070,000 $ 5,655,592 Conversion of notes payable into convertible debt $ — $ — $ 375,000 Conversion of accrued expenses into notes payable $ — $ — $ 87,028 Issuance of common stock (1,073,893 shares; 0 shares; and 1,073,893 shares, respectively) with bridge loans $ 1,074 $ — $ 1,074 Issuance of common stock (90,000 shares; 0 shares; and 90,000 shares, respectively) with restricted stock grant $ 90 $ — $ 90 Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ 22,495 $ 190,323 $ 405,617 The accompanying notes are an integral part of these financial statements. 8 Index Remote Knowledge, Inc. Notes To Condensed Financial Statements Note 1 — Basis of Presentation The unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such SEC rules and regulations; nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading. The condensed financial statements and notes should be read in conjunction with financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006. In the opinion of the Company, all adjustments, consisting of normal recurring adjustments necessary to present fairly, in all material respects, the financial position of the Company, as of September 30, 2007, and the results of its operations and cash flows for the three and nine-month periods then ended and for the three and nine-month periods ended September 30, 2006, have been included. The results of operations for the interim periods are not necessarily indicative of the results for the full year. Note 2 — Significant Accounting Policies Share-Based Compensation– Effective January 1, 2006, the Company adopted the fair value recognition provisions of Statement of Financial Accounting Standard No. 123(R) “Share-Based Payment-Revised 2004” (“SFAS 123(R)”).The stock compensation expense for the quarter and nine month period ended September 30, 2007 amounted to $103,706 and $194,924, respectively.For the quarter and nine month period ended September 30, 2007 this expense reduced basic and diluted loss per share by less than $0.01 and $0.01, respectively, compared to reported basic and diluted loss per share of $0.10 and $0.30, respectively. The Company did not recognize a tax benefit from the stock compensation expense because the Company considers it more likely than not that the related deferred tax assets, which have been reduced by a full valuation allowance, will not be realized. The Black-Scholes option-pricing model was used to estimate the option fair values. The option-pricing model requires a number of assumptions, of which the most significant are, expected stock price volatility, the expected pre-vesting forfeiture rate and the expected option term (the amount of time from the grant date until the options are exercised or expire). Expected volatility was calculated based upon actual historical stock price movements over the most recent periods ending September 30, 2007 equal to the expected option term. Expected pre-vesting forfeitures were estimated based on actual historical pre-vesting forfeitures over the most recent periods ending September 30, 2007 for the expected option term. The expected option term was calculated using the “simplified” method permitted by SAB 107. The Company has never had any exercise of stock options. SFAS 123(R) requires tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options (“excess tax benefits”) to be classified and reported as both an operating cash outflow and a financing cash inflow upon adoption of SFAS 123(R). As a result of the Company’s net operating losses, the excess tax benefits that would otherwise be available to reduce income taxes payable have the effect of increasing the Company’s net operating loss carry forwards. Accordingly, because the Company is not able to realize these excess tax benefits, such benefits will not be recognized in the condensed statement of cash flow until such time as benefits can be used. Note 3 — Notes Payable From January 2007 through September 2007, the Company received $950,000 in cash from non-affiliated parties and $905,000 from affiliated parties and executed promissory notes.The notes accrue no interest on the outstanding principal balance; however, the Company issued 618,336 shares of common stock, valued at $391,085, to the note holders in lieu of interest.The principal is due on October 31, 2007 and $1,490,000 of the notes are guaranteed by an affiliated shareholder.If the Company defaults, it must issue an additional 206,111 shares of common stock, per month, until the principal is repaid.The Company also issued 150,000 shares of common stock, valued at $80,000, to extend for six months two loans that were due in the first quarter of 2007 and the Company issued 83,334 shares of common stock, valued at $47,917, as default interest on a loan issued in 2006 that was due in June 2007 and has not been repaid; the default interest is being recognized as interest expense as the default shares are issued.The total debt discount of $471,085, related to the issuance and extension of the loans, is being amortized using the straight line method over the life of the note.The amount of discount amortization under the straight line method does not materially differ from the effective interest method. In September 2007, the Company executed a release of a promissory note with Lockheed Martin Services, Inc. d/b/a Lockheed Martin Space Operations (“Lockheed”).The note was issued on December 31, 2006 in the principal amount of $385,000 with a maturity date of June 30, 2007.On September 14, 2007, the Company executed a new promissory note with Lockheed in the amount of $380,068.37 with interest accruing at the annual rate of 10%.The new note will mature and become payable on April 30, 2008.The note is collateralized by the vendor’s work product and the equipment in the Company’s data center. 9 Index Remote Knowledge, Inc. Notes To Condensed Financial Statements In September 2007, the Company executed a promissory note with Andrews Kurth LLP.The note was issued on September 26, 2007 in the principal amount of $70,410.83 with a maturity date of April 30, 2008.The note bears interest at the annual rate of 10%. Note 4 — Net Loss Per Common Share Loss per common share (LPS) is computed by dividing the net loss attributable to common stockholders for the period by the weighted-average number of common shares outstanding for the period. Diluted LPS is based on the weighted-average number of shares of common stock outstanding for the period and common stock equivalents, warrants and options, outstanding at the end of the period. Common stock equivalents of 80,258,884 and 74,383,950 for the quarters and nine-month periods ended September 30, 2007, and 2006, respectively, have been excluded from the calculation of weighted-average shares for purposes of calculating diluted loss per share, as such inclusion is anti-dilutive. Note 5 — Subsequent Events In October 2007, the Company received $150,000 in cash from non-affiliated parties and $50,000 from affiliated parties and executed promissory notes.The notes accrue no interest on the outstanding principal balance; however, the Company issued 73,334 shares of common stock, valued at $28,200, to the note holders in lieu of interest.The principal is due on October 31, 2007 and $150,000 of the notes are guaranteed by an affiliated shareholder.If the Company defaults it must issue an additional 19,445 shares of common stock, per month, until the principal is repaid. 10 Index Item 2. Management’s Discussion and Analysis or Plan of Operation. Forward-Looking Statements Except for historical information contained herein, this Form 10-QSB contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Statements that are not statements of historical fact may be deemed to be forward-looking statements. Such statements reflect the current views and assumptions of the Company and are not guarantees of future performance. These statements are subject to various risks and uncertainties. The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of the risk factors described in this Form 10-QSB. The Company expressly disclaims any obligation to release publicly any updates or revisions to any forward-looking statement to reflect any changes in expectations, or any change in events or circumstances on which those statements are based, unless otherwise required by law. Such Forward-Looking statements are not guarantees of future performance and actual results could differ materially from those expressed or implied in such statements as a result of certain factors, including those set forth in “Plan of Operation,” and elsewhere in this report. All statements, other than statements of historical facts, included in this report that address activities, events or developments that we expect, believe, intend or anticipate may occur in the future, including the following matters, are forward looking statements: • timing of products and new product releases, • research and development expenditures, including the timing, amount and nature thereof, • estimates of additional capital requirements, • sales projections, • repayment of debt, • business strategies, • product pricing and demand, and • expansion and growth of business operations. These statements are based on certain assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate in the circumstances. These forward-looking statements are subject to risks and uncertainties, including those associated with: • the availability of additional financing on favorable conditions, • general economic, market and business conditions, • the success of our engineering efforts, • our ability to protect our intellectual property, • business opportunities that may be presented to and pursued by us, • changes in laws or regulations, and • successful exploitation of our market opportunities. Significant factors that could prevent us from achieving our stated goals include: • our inability to obtain financing for research and development, manufacturing, and marketing expenditures, 11 Index • our inability to compete against existing or future competitors, • a substantial increase in the cost of our products, • declines in the market prices for our products, and • adverse changes in our target markets. The cautionary statements contained or referred to in this report should be considered in connection with any subsequent written or oral forward-looking statements that may be issued by us or persons acting on our behalf. OVERVIEW AND COMPANY STATUS Remote Knowledge, Inc. a Houston, Texas based company develops, delivers and supports proprietary communications and data-management products. The Company’s technology platforms supply in-motion high-speed Internet and voice services, advanced search applications to provide unique content and entertainment, two-way data transfer, email and text messaging services, as well as, remote vessel monitoring and control of shipboard systems. Remote Knowledge’s products are designed to service the marine industry. Twelve Month Plan of Operation Imminent receipt of funds is necessary for the Company to remain in business. As stated in our previous 10-QSB, financing for several million dollars was required before the end of August for the Company to remain in business. We have not been able to obtain such financing. However, we have obtained several short term loans totaling $490,000 which along with deferring vendor invoices and some payroll have enabled the Company to survive. These invoices and payroll remain unpaid. We continue with our efforts to obtain this financing, but if it is not completed immediately and receipt of funds necessary to pay the unpaid vendor invoices and payroll is not imminent the Company will be forced to cease operations and close. We have an exclusive development, services and supply agreement (the “Agreement”) with Raymarine, a leading marketer of marine electronics.Under the terms of the agreement, the Company will design, develop and manufacture an in-motion communication and entertainment platform servicing the global marine market (the “Product”).The Company will also provide all communications, content and support services for the Product during the term of the Agreement and for an additional five years after the termination of the Agreement.In exchange for paying a licensing fee to the Company, for the term of the Agreement, Raymarine has received an exclusive license to market, offer, sell, brand and distribute the Product and the services related thereto and a non-exclusive license to use the Company’s name, logo and other trademarks for marketing of the Product.The licensing fee payable by Raymarine to the Company is for up to $250,000, with $62,500 paid upon execution of the Agreement, and remaining amount due in $62,500 installments upon achieving certain milestones. For the next twelve months we plan to focus efforts on preparing our GEO Mobile technology for marketing pursuant to the terms of our development contract with Raymarine and in supporting the product once Raymarine has begun sales. We expect that our GEO Mobile platform will be available for purchase by leisure boat consumers in the first quarter of 2008, however earliest expected revenue will trail product sales two to three months since we receive only service revenue. We are currently negotiating the use of our LEO data transfer and management system to send text messages of FLW Outdoors’ fishing tournament results, along with actual advertising of FLW sponsors, to certain members of their subscriber base.In addition, we are seeking an arrangement with Raymarine to conduct a feasibility study of the use of our LEO technology in the marine pleasure craft industry. In the latter half of 2006, we increased our number of employees from 12 to 17. Upon the launch of our GEO Mobile platform, we expect to hire several additional employees and either reassign or release several of our current development personnel, depending on whether we have new development projects. Upon the launch of our GEO Mobile platform, we anticipate having approximately 25 employees, unless we release development personnel, in which case we expect to have approximately 20 employees. Our cash “burn rate” is somewhat more than $300,000 per month. In 2007 we expect to require about $5 million of cash before we become cash flow positive near the end of 2008.From January 1, 2007 through September 30, 2007, we have expended approximately $2,500,000. We have financed our recent activities through short-term bridge loans which are due now past due. Our marketing initiatives are not designed to produce significant revenues until early 2008.Consequently, we are trying to raise a substantial amount of “permanent capital” to fund ourselves until cash flow breakeven, and a substantial portion of this financing must essentially be completed within immediately in order for us to remain in business. 12 Index Financial Position Our auditors included an explanatory paragraph in their opinion on our financial statements for the year ended December 31, 2006 to state that our losses, working capital deficit and net shareholder deficit at December 31, 2006 raise substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon receiving the additional capital as described below and achieving profitable operations through the manufacture and sale of our Product. We cannot assure you that we will be able to obtain additional capital or that sales of our Product will generate significant profits. The Company is currently pursuing the private placement of approximately $13,000,000 which the Company believes will permit it to continue its operations through the latter part of 2008, at which time the Company believes it will be cash flow positive as a result of the Raymarine contract.However, there can be no assurance that there will be subscribers to this offering or that the Company can become cash flow positive before additional funds are required.As of September 30, 2007, we had approximately $400 of cash and cash equivalents and a working capital deficit of $7,800,000.We must essentially complete a substantial portion of this financing within August for us to continue operations. As part of our short term bridge loan financing we have obtained $2,045,000 from affiliated and non-affiliated parties and executed bridge loan promissory notes in the same amount.The notes accrue no interest on the outstanding principal balance, however, the Company issued 691,670 shares of common stock, in lieu of interest.The principal is due on October 31, 2007 and $1,640,000 of the notes are guaranteed by affiliated shareholders.The notes will be repaid using the proceeds from the private placement described above.If the notes are not paid at the due date, the Company must issue 225,556 shares of common stock, per month, as long as the notes are unpaid. Results of Operations We have had minimal revenues to date, and our expenses have consisted primarily of research and development, sales and marketing and general and administrative expenses, resulting in a cumulative net loss since January 1, 2001 as a development stage company through September, 2007 of $46,434,124. Gross profit for the third quarter and nine months ended September 30, 2007 increased $5,766 and $9,009, respectively, as compared to the same periods in 2007.The increase mainly relates to the straight line recognition of the franchise fee paid by Raymarine upon execution of the Agreement. Research and development costs have been expensed as they were incurred. Research and development costs for the third quarter of 2007 and the first nine months of 2007, as compared with those same periods in 2006, increased $55,651 and $207,952, respectively, as a result of increased personnel needed to develop the Product for the Raymarine Agreement.The nine month increase in personnel costs is somewhat offset by a decrease of approximately $30,000 in parts, related to the RK-3000 (a similar but different unit than the Product in the Raymarine Agreement), expensed in 2006. Loss on impairment of assets decreased $14,672 for the nine months ended September 30, 2007 as the Company wrote off some parts inventory associated with the marine after-market, which we are not currently pursuing. Professional fees for the third quarter and nine months ended September 30, 2007 decreased $25,624 and $93,978, respectively, as compared to the same periods in 2006. For the third quarter this decrease primarily reflects costs associated with a special shareholder meeting in 2006, not incurred in 2007.For the nine month period ended September 30, 2007, the decrease reflects a reduction of approximately $90,000 related to a legal judgment; a decrease of approximately $10,000 related to loan transaction costs; a decrease of approximately $10,000 related to audit fees; a decrease of approximately $10,000 related to patents; somewhat offset by an approximately $40,000 increase related to legal fees and retainer fees paid to a firm to help locate funding for the Company. Advertising and promotional fees for the third quarter and nine months ended September 30, 2007 decreased $38,200 and $165,722, respectively, as compared to the same periods in 2006. In 2006, the Company contracted with an outside party to assist in the development of a marketing strategy for the marine market.The contract expired in 2006. 13 Index General and administrative expenses for the third quarter and nine months ended September 30, 2007 decreased $11,209 and $1,261,167, respectively, as compared to the same periods in 2006.The decrease for the third quarter reflects a decrease in recruiting fees of approximately $50,000; a decrease in investor relations of approximately $32,000; and a decrease of approximately $20,000 related to getting new employees set up in Houston; offset by an increase of approximately $50,000 related to stock-based compensation; and an increase of approximately $40,000 in personnel and related expenses.For the nine months ended September 30, 2007, the decrease reflects an approximately $1,400,000 decrease related to stock-based compensation; a decrease in recruiting fees of $28,000; and a decrease in investor relations of approximately $31,000; offset by increase of approximately $200,000 in personnel and related costs. Interest expense for the third quarter of 2007 and the first nine months of 2007 increased $157,814 and $2,322, respectively, as compared to 2006.The increase in the third quarter and the nine months ended September 30, 2007 primarily reflects the debt discount associated with common stock issued with short term funding. Other income decreased $13,628 for the nine months ended September 30, 2007 as the Company sold some non-inventory items in 2006. Debt forgiveness decreased $316,946 for the nine months ended September 30, 2007 as the Company wrote off more old accounts payable and settled various outstanding amounts in 2006. Item 3. Controls and Procedures. The Company maintains a system of disclosure controls and procedures that are designed for the purposes of ensuring that information required to be disclosed in our SEC reports is recorded, processed, summarized, and reported within the time periods specified in the SEC rules and forms, and that such information is accumulated and communicated to our management, including the Chief Executive and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. The Company carried out an evaluation under the supervision and with the participation of the Company’s management, including Randy S. Bayne, who serves as the Company’s Chief Executive Officer, and D. Henry Houston, who serves as our Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures as of the end of the period covered by this Quarterly Report on Form 10-QSB. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were adequate and effective for the purposes discussed above as of the end of the period covered by this report. There were no significant changes in the Company’s internal control over financial reporting that occurred during the Company’s most recent fiscal quarter that have materially affected, or are likely to materially affect, the Company’s internal control over financial reporting. 14 Index PART II — OTHER INFORMATION Item 1. Legal Proceedings — None Item 2. Unregistered Sales of Equity Securities and Issuance of Notes and Use of Proceeds. On August 13, 2007, the Company received $50,000 from an affiliated party.The Company issued 16,667 shares of common stock, in lieu of interest. On August 31, 2007, the Company received $200,000 from an affiliated party.The Company issued 66,667 shares of common stock, in lieu of interest. On September 7, 2007, the Company received $50,000 from an affiliated party.The Company issued 16,667 shares of common stock, in lieu of interest. On October 2, 2007, the Company received $150,000 from a non-affiliated party.The Company issued 60,000 shares of common stock, in lieu of interest. On October 16, 2007, the Company received $40,000 from an affiliated party.The Company issued 13,334 shares of common stock, in lieu of interest. All sales were made pursuant to exemption provided by Section 4(2) of the Securities Act of 1933 and Regulation D Rule 506 promulgated thereunder. In connection with all of the offerings and sales made pursuant to Rule 506 of Regulation D promulgated under the Securities Act of 1933, as amended: (i) no advertising or general solicitation was employed in offering the securities; (ii) the offerings and sales were made to a limited number of persons, all of whom were accredited investors, or business associates of the Company; and (iii) transfer was restricted by the Company in accordance with the requirements of the Securities Act of 1933, as amended. In addition, the investors made representations, and we have made independent determinations, that all of the investors were accredited or sophisticated investors, and that they were capable of analyzing the merits and risks of their investment, and that they understood the speculative nature of their investment. All of the individuals and/or entities that purchased the unregistered securities were known to the Company and its management through pre-existing business or personal relationships, as long standing business associates, friends, employees, relatives or members of the immediate family of management or other shareholders. All purchasers were provided access to the material information, which they requested, and all information necessary to verify such information, and were afforded access to management of the Company in connection with their purchases. All purchasers of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company. 15 Index Item 6. Exhibits. The following exhibits are furnished as part of this report: 1. Exhibit 10.1 Summary of Director Compensation 2. Exhibit 10.2 Bridge Loan Promissory Note in the amount of $50,000 payable to Mark Sullivan 3. Exhibit 10.3 Bridge Loan Promissory Note in the amount of $200,000 payable to 2003 Sanders Children Trust 4. Exhibit 10.4 Bridge Loan Promissory Note in the amount of $50,000 payable to Neil Granader 5. Exhibit 10.5 Bridge Loan Promissory Note in the amount of $150,000 payable to David Cain 6. Exhibit 10.6 Bridge Loan Promissory Note in the amount of $40,000 payable to Sylvia Granader 7. Exhibit 10.7 Stock Option Grant Notice William H. Moody 8. Exhibit 10.8 Stock Option Grant Notice Steve Phelps 9. Exhibit 31.1 Certification required by Section 302 of the Sarbanes-Oxley Act of 2002 10. Exhibit 31.2 Certification required by Section 302 of the Sarbanes-Oxley Act of 2002 11. Exhibit 32 Certification required by Section 906 of the Sarbanes-Oxley Act of 2002 16 Index SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Remote Knowledge, Inc. By: /s/ Randy S. Bayne Randy S. Bayne Chief Executive Officer Date: November 14, 2007 By: /s/ D. Henry Houston D. Henry Houston Chief Financial and Accounting Officer 17
